          Case 1:19-cv-01442-CCB Document 78 Filed 01/12/21 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                        Baltimore Division

 Heaven White, et al.,

 Plaintiffs,

 v.                                                 Civil Action No. 1:19-cv-01442-CCB

 The City of Annapolis by and through the
 City Council, et al.,

 Defendants.



                                              ORDER

       Upon consideration of Plaintiffs’ and Defendant City of Annapolis’ Joint Motion to

Approve and Enter Consent Decree, the proposed Consent Decree (ECF 69-1), and Supplement

No. 1 Addressing Paragraph 36 (ECF 76), it is this _______ day of _____________ 2021 hereby

       ORDERED that the proposed Consent Decree (ECF 69-1), with the addition thereto of

Supplement No. 1 Addressing Paragraph 36 (ECF 76), is hereby APPROVED and ENTERED

as the Order of this Court, effective on the date of this Order.




                                                      __________________________________
                                                      The Honorable Catherine C. Blake of the
                                                      U.S. District Court
                                                      District of Maryland
